 

Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 1 of 18

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

United States Courts
Southern District of Texas

UNITED STATES DISTRICT COURT FILED
for the JUN 14 2019

District of
David J. Bradley, Clerk of Court
Division

Case No. 19W2164 _

(to be filled in by the Clerk’s Office)

 

— Diotty Dense Hall

Plaintif{(s)
(Write the full name Yo each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
Jury Trial: (check one) [_] Yes [_]No
)

=V- )
)
)
)
)
)
)
)

__ frlern_, Tam indtotial emi

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name — lothy Ha/, / In VA
Street Address - 199 7 Caley Week. Die
City and County _ folsin_,.~ HATS,

State and Zip Code TEXAS , as 3
Telephone Number _ §33- - 30/-

E-mail Address __ _ Mitthy AY se, @ yh lor

B. The Defendant(s)

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page | of 5
Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 2 of 18

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

fyhema me.

febd_ Raypor pia

tayctno”, Haris

TEOQS, FISD7
W3- 75 l- TPES

 

ean ll CEM. Corgan)
Main (Cir Sry C! an Com@an
Bla) Dey Aterd kd J
Sliga arlaro, fort ter

TAG _, TIF IK

~ Bi-Bb- OSGO

 

 

 

 

 

 

 

 

 

Page 2 of 5

 

3
r
{
§
3
Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 3 of 18

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
ederal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

THE NIL, fiftn amerdlwert, and) fourteen prrerclnant-

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

a. If the plaintiff is an individual //
The plaintiff, (name) With Yl , is a citizen of the

State of (name) TODS

 

b. If the plaintiff is a corporation
The plaintiff, (name) os is incorporated

under the laws of the State of (name) - :

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) ts is a citizen of
the State of (name) oo - _— Or is a citizen of

(foreign nation)

 

Page 3 of 5
Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 4 of 18

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Ill.

b. If the defendant is a corporation
The defendant, (name) hy , is incorporated under
the laws of the State of (name) WE, reEylye ana , and has its

 

principal place of business in the State of (namidy ] CLAS

Or is incorporated under the laws of (foreign nation) ,

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

2.5 milhin Asians ¢ Nieto Sélual Narrasmant , 1 Sed peter
Clscriminetn, Reiation, \husion of Solitude, (ue ,
manteat ONgUISN Ona | pun ONO) SU (FEIN -

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5

 
  
 
 
 

Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 5 of 18

x:
$B Corhrucd ..
é Chtrlnt is a Cnporatm

 

The Gbkenden?. tran) Teton iene!

 

| Pes, 1S Wndorporake/ Under The lawlS
| tne Sok rf (rane) Teas, And _has Hs
Pmiqpal place uF Lites. IO tne Sta oF cnane|

 

PTOGS .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-02164 Document 1 Filed on 06/14/19 in TXSD Page 6 of 18

DD Skt Cam

 

Defend * | Prema

 

} _ bneting in_ the Summer v6 207 Cher may

 

alu | was sxualy hanaed Ywtly ty 2

 

(owt Dold Crald rode a-chet

 

Stetemen! abut ny ett nich It was

 

te how! Ly , Siyppvie Stern iftman.

 

Steer ummcakly Cte ttf to Colles

 

Hie Stuctin BY Glide bad Guilty etl!

 

ne _yoom. Seieo then aseeol me" Bad) ber

 

what 1 thunk ut hear’'2__/ thon tered

 

“bs Sr Nbuk. Seren went to we p

 

¢€

ken bao (-maunttenance manager He thon
exghined - Him vhat hagencdl. len 4 Kien

 

asad me tp write asebment ond 2 Cll

 

mu. Sper vior at fre tine Saw _mullins (whomis

 

niin The _dlssenet manager of Fam ).kern_ayed

 

me What » warded to be dw atut re

 

stashin, | Aic! whatever recok to te dw. Seen

 

Spte aud Ctpin Saying‘ If this Nagpered/ “fo my

 

wie or Abthor [wuld te piscal’ | wiole. affvement

 

ad Mies Laman Comper and suowt rf to.

 

my tam lad (Superven. On sfe_ mbes Laman)

 

fer that Nothing Che cane _ i the Shatun.

 

 

 

 

 
Case 4:19-cv-02164 Document 1 Filed on 06/14/19 in TXSD Page 7 of 18

 

 

 

J. In March I, Dog my privacy was wvackel
by pes Morrah art] Mhaiigi Luraitrh.

7 MMs nirttvg_f7_yny fered oh tary Aleut
Ste events tad Nad Ben hagrnittg Ap me
joer thine while at _prvema. hike Nin ttug
on that aay, he arly peopl: peer at the
ime __ my wintug Klee Yeh, Moe J
fickniyj LAB) Shee uty Gufs Nehied me
nnting in My Dhar ao ean whispering “fo
bre Anotror “Dut uf my 4 Peripheral vison
[<n 16 foat at what 1 NAS bong, ho
{than whan Soothing tyres, anol ‘Tas
lyoted wer andl whsprared Simetnng Lack. Maes

 

WA) staralng at Abs bk alps the Way fom
nin, Mo ttn to ya) a_drver_fom_Bhinal
oo the dwe ae and Went ons At, he ren
me (ce bu E this tints t0_my_clek, te acta
me to All_na- a satety mocha’ tret fr Jaruary,
Winich_) knew he warat that pont trying 45
figure _lut What | WAS wert ig, | sqneal it.

 

andl gave If Dee fhe tren “lon po Ab,
sumil lehy Me came uk pp mk. |e

 

ny Lwe $ tld him in a Sharp tine _"' sth
|@ the oy nt Yu red me Sgn’
fe they) <cagl" Kbd Why co uper’, IM cmd]

 

 

 
Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 8 of 18

Corset Cornucdl..

" Please dint Oh that, , aching i ; — ns

Bag hostile’ _ 1 iat “lf 2H regret ,
" Yor yes Coot have to ke lazy” and nualket/

\antay” | precedhtto wate. Mr Punt Gre.

 

Lplied 7 In nig pic Liny Mary ) ad

[ | fark fo gt) (idly LU hewn, Tho. plas Latha

at tu desk, al yc. ws at nic in fork
mint (why sot a tellin, Cuba, bf ny eb

WAS bn —-o  7tbs Visio) QW Che Off fin MESS _

[alent pith wom Came ek ard fect yue

guit_/ kA to _ gt lynty_wlhen eager "Ea mn

ven [ Maranerie WQnagen Cale me astang \Nhore

iwas Hy hin anol he aged why i chad Gp uf

ab b wes, tle) lim) wand Goat Aline

Ht Sriol Olay .,l0mme lake _p amneol pile.

ad Griumx , | sen bo, It gpte fo me aud

1 beg! in anol wnt pk ynto the Biting,

It troe_at pny dk andl _npfucl my DUNE

| hed ben rocd. ~~! maadlahy Checked thy

| nut and -telt_Sowtecl, 1 sat? ara winter _

my was tn peace pure, reed, abst |
5 nonyts ter Antonio C an emphye o¢ Tune ind)
OSE 100. C Turner Employee J Gidl She Makes |
a CUpY She _ Gaicl po trad ky yothy

( Antinin then Walk to my sick uf the Cubical

|aras When (ame aboat my heart Chopped|

 

 
Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 9 of 18

liytye,

 

PL that rotund betel Smetana ween
a right Lilie 1hde_Uit_a Loner tat
day a the _pntr. When re lame 1 Osk me

Wh the Dur pone, IF nas, bh MS

andl Lb vient mb my, gute) | hid Yim
yr pe tae _ per atdl sat af my Age.
1 Notte! 7B was low re, ner _in my hee
WH anol on andl te ya pormus._ | waked

A ronment before Canforhng -tne,-two- L¢ 7

brth_ ot the Ww went in “ny pus they
bth _iguaca _ ire _tnis tmey | ago my

Wie and asked again tne pt inphy

asng_e -p Lal oul 1. Sudl s ached!
ely the. fared time. Ap then staked vobrdly

 

wert youd ace Copies oe
Your bone. “TE spunea! to tm ara! Zacl

‘of dict, only

 

| THANE Yul, newer aio
‘awed ‘Mf ank in pips Addat Say. ae

for Waab as_|was Willang anlay AB FofccR lly.

Quabked ro axing me. ti go wnsdle so ve
tabs falk, L pulled anlay Atte a DUC

 

Tuy of har vs) re sat tas yp —__

(wild Kare forte -to befre_ Spire

wo my purse. LE LW Ancol the Llawmnetroe)

He darkd to Walk tehnad me Say" Olt
abit, db ths -fo us" While. | was. walling _

 
| Gahnued-to fige:

pase 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 10 of 18

 

dolar. bens thie to tl) tym what _

| haypeneof, | qwitd ne isle, my Supense

Come On hpw lake ( Shawd_ynuias).

ho feck ments wore taben , Calee/ lr troy

tel tt Shol up Moucles kn whol mo

+o coreto hic pfico ater 1 lame back fam

my ZAIN pny thie, 1 dle, where he ceunadle/
me “traf te Abt fe ws bet ) kame

She "ok, he made multiple senario a to.

why _J Sal ba, AN we wos © 1 tpl Ga-

a pes fart cle rhe once 1 dant tres

HE db Wes, #2 WS bau Nos_treackal Alar

Sime ne gong, in_ my pure_in ying nny

#3 | he Hata Seen bttman nal faa

talk 4 Seren Saiol this was the _<sewael
iradent that hagenee! -fo_me_aquel trot
| Wasa labilly - tuna. it | Saya.

| Tiss when nd Wetalatin eM . (van Sa

/ td tam idan_ jot Go_ny wut

andl not =k to Maes anol’ ony...

tw Piss purer, Ne saicl Ist Tink

its beef yu law _baly girl, fe Cwtatkd
Maun milling GNI said "He kels tno ts

| br if leet sol 00 he Converein he art _

 

 
base 4:19-cv-02164 Document 1 Filed on 06/14/19 in TXSD Page 11 of 18

Aras Lora neal taikl a Chg eof anol _

 

LS wrrke_a_leter fo Ken Jomo, Sferen ,
|S mula and Din, byk_, Sehig

by Oba Lou nef _1eturn = vaek. fillams
quad TEM tr Lert mene rl NEE CYannah.

 

he_ row _faileol a dey tet befre andl
nat Klas _his Arct pie Felina we. _He
Oly Sata inthe leer yak his cbt |
Gol IM AGI pp fake. Soh We

| AILS Tyla! #3 1k) Kran as Tyler]

wiv) tleine Olhers fam Tam Cul) nut _
Get thor | box Lk LAtter failing. a AUG tery.

‘Mees wes hucd tim the Inirsana fice

and Gk Lath At Pehema._! belive E. ws

(eiuia leg Chak Bgnigh bea | [tt my

 

 

jub_itpwtine noes Anal AB to Grkoms.)

 

en piney Bnd me myasimn vt parinaly (itis |

they Chal -tp  BeeVithm andl VIS Ake
ty Taw by dima. ( Yen jonee) oe .

 

5. lng wit _all v¢ this has Causeel mre

A Syeat thal Ww pes, Nn the foie Gre ue

tu Stuatn , He CHU me not to Want to

Ge} wut ut bed anal Go To wlrk. | AF embasel!
4p love my pst) aS aA Nestell Contacte,

| wks scar) to (Cort Onutnng else, daccause

 
ase 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 12 of 18

Frey ll Lut buon of he
They el ~ byt Siuctns putt at fama
Thée_rrertal arquisn 1 ermuie _|s_yery
Wtrimental fome sl. Hh nuk asa
woman lrmlng that i Wu reat ang.
ylang bua, itil) Ue yet your”

job:

 

(o.lve Supra! los wags Cw to /osng
ty Nestea _ eittir) at prema, | Mot
have to go _fllanet fo dant to Ger
alk Sigurt my livelitwd belause
{ 9o__wheks at atime wtnad WWE,
Sresing if inlaid by able fa fay.
my Gls on tine. Qs jnlell having: to

[Sith Go nfo (ty Yolk. atol Get be
“Joan” arél {yr hard Sip , gust _te__get by
Unrhl ~tre net sob lames abut.

 

| Ben hard la

[1 Ts, SHuchins Couce tne_0. great _

cal of pain ard CRRAG)

 

guard my lie Duty trad Ltar
[W ny, job ae ‘anal mae ath day SUNe
tne wens. It males mo fel We | —

[Chale leave TS net al) togeter

 
ase 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 13 of 18

Cohymg.-

die to the lack vb sect kel
QS A yAMAN, jn n tre teslt_tred fea.

 

 

 

+5 —

 

  

Sisituty epi
As, well Saul hanesvord trdunina im tutha-
Asians to be compensated for leg, wages 10
Cc “ine ammount e wy aut $33leo”. In cbbhiin

im fur onthe Paia/ Navas

wort, SOG oyrd hsermwaton, (Chadachn |
Ison i¢ spiitude, ented anguch anef

Qun and SHMEring. PS well GS Qunrtive
andl lor Bem plany “dlamoaggs prdereol_ovfand
| awarckol 0 by tis Cour

pi “rang fr_all €mplyac,

a

 

 

 

 

 

 

 

 

 
Chse 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 14 of ill rth fo
|

The _ Ayn i0 Cortvery_ GP
LS millon Obllars,. Qe to Foal ¢

ASChmahon, Inn sion _ ot Ditul hes

  

| — Wp emus ard nI0 > sulecna

 

 

 

—_ oe™ Stak © Chain .

 

amin chastaal SNES.

 

 

@

 

 

; 78 (Maenyg boon ) andl USS Komal

Wet int _my put and maak uapis

my prynal ham. with ae mu Lost anal) |
or Vint lene. Whon Cntanked -

lone were bust time | abel. The
(ind time 1h 2 rae nw Vol +o

4+ deg , fib -thon BC) eB tron -
Bad alm ‘Awl, Ibid mm_alb!

[tno Went In my. Puy... FB. vephet

We gant Goin yuir Que fo make
pies yf Yur aay, {la hin

ttnank yu ‘ Cause) novev_ ad) why.)

ud Zoo! Wap Went in mu pure. trou
nw only Aw in tne ofhce. ete
Cu, 00 wnsdes of ne cuowals , the
wee aitscle all day. (The Tumon
HOM Dloyers) that Sok in OU AOA SDI

 
ASe 4:19-cv-02164 Document 1 Filed on 06/14/19 in TXSD Page 15 of 18

(i Sab of Chum lortned_. «PA

Tham) irthstnal Suites
Kren! it pwlas ther ~alo.

af OF

 

HIE le -then fog page by_net staying

emo) lity inwubtve if pweo

A resteal empluya. We Gre, inieeks wfaut
Worting and La4ed / pian? 4y,.

my bills un Aime, AS wel) farm
Gp “iro ny Ale fr a Iban 1 hard

Wut “to Hay a hat fam cetaute in
bills.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Cas

e 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 16 of 18

am mtetnas Sevces-

P43

FE SPL if Clan, Ceontoueo)...\ gg

 

 

TT he <x) only Oigimatm ton Taam

 

 

 

 

indstia! Eyres hagend 1) Mara psf

lhe tWo of mu Gets inwded mu

| Wer earth:
AG aoe. .

 

pacy by GuG_ into pnay_pmk a
mating Cypes of my (esvaalohany

   

at frtewa Cen Joine2S

fam Lyfe Vise (Snaun mythos J Noteney
as. Awe. litpred me SHuasin_-fo

 

Ftd uf fabing actin and Chana, +0
Gat Sek iron tlm evetane _10 ppfreal
ON miele ateourtts fib wold

Hk“ Mep Pes ) manager_, he ohne _
Me 0 ~elk To My Syervsie again

two’ qo the manne

 

 

fell me) Syollont en ts _indduetria |

 

 

Hd me) Nad do Set sé
Ou in -tre indus, _or_gn +o rth)

J tis o~ toes and he valli
+l Nin otter andl ber to sho tellines
me things like tuat , anal tat he~
Comint TNs ke. that +0

dl aue wont _a phi fir awornan,.

 

 

 

mo. fii Wows (Ply wlel) 1S -rue.

 

 

 
Case 4:19-cv-02164 Document1 Filed on 06/14/19 in TXSD Page 17 of 18

C - any

 

 

 

 

[.  / Kar #_s¢partiny Any Thing Ax, |
Ho Team. Geauwe a fultl jotle
Gre 06 the Sheth’ at frlema.

 

i Sadly, Cyyresin, ano, UPS.
lat fel gah in my Chtrery at

 

lw, Jnl te! tespectd ANY MME, _

tar -trat If anytning ele ~hagep
Lind | épork- it~ La he _my S-
c (uae Pur and Sufema. ¥

TW. Pei

 

tabuid \ike “Team @ induval SONIC

to have Serstuty trainsg fy Al! employees,
Im_fuythor requesting fo & Lo

 

fr_hss ages in the atrasot it 0 armnof

| {2,200 In N Wn | Melange relic fw

 

Corned <elanl Aimed. hve
of Diu, prone! arqush, (nin J suiting anos
punitive a an_fha vikerea

lana/pr wr by This Ure:

 

 

 

 

 

 
Case 4:19-cv-02164 Document 1 Filed on 06/14/19 in TXSD Page 18 of 18

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

pac ots g/M/

Signature of Plaintiff

NG yo
Printed Name of Plaintiff “7 : ‘ / wrath tal /
ne wi 7 .

B. For Attorneys

 

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

Page 5 of 5
